Title: To George Washington from Richard Varick, 12 April 1782
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Poughkeepsie April 12th 1782.
                        
                        In my Letter of the 10th I omitted to inform Your Excellency that the Congress Letters are recorded to the
                            31st Octr 1779. in 4 Volumes complete; The military Letters from 25th June 1775. to the 20th Jany 1778 in 4 Vols complete
                            & from the 1st Jany to the 10th Septr 1779. in two other Volumes complete; And the Civil Letters to Augt 31st
                            1779. in two Volumes and Part of a third.
                        The Letters to the Enemy’s Officers to Decr 1780 included are recorded in another Volume, incomplete.
                        The Papers which Your Excellency requested still remain in my Hands, but I expect to forward them in the
                            Morning by a Mr Manell. I have the Honor to be most respectfully Your Excellency’s Most Obedt Servt
                        
                            Richd Varick
                        
                    